DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 11/17/2021.
Claims 1-10 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Muramatsu et al. (US Pub. No. 2005/0093520 a1 and Muramatsu hereinafter).
As to Claim 1 and 7, Muramatsu in his teachings as shown in Fig.1-Fig.27 discloses a driving device comprising:
a voltage controller (23) configured to cause an electric power converter (4B) to apply a drive voltage (21,22) to an electric motor (1) by controlling an operation of the electric power converter, the electric power converter being configured to convert input electric power into A/C electric power having desired (target) voltage and frequency and configured to supply the converted electric power to the electric motor (See [0086]-[0087]); 
6 – See [0098]); and
a phase adjuster (23F2) configured to calculate an index (γ) based on a current (I) flowing in the electric motor and the speed (N) information set in the parameter setter and to adjust a phase of the drive voltage applied to the electric motor by the voltage controller in such a manner that the index becomes smaller (See at least Fig.24 shows an index corresponding to different angles based on the combinations of the speed and the current – See also [0129]-[0130]).
As to Claim 2, Muramatsu discloses the driving device according to claim 1, wherein
the parameter setter (24) calculates the rotation speed of the electric motor as the speed information (See [0099]), and
the phase adjuster (23F2) sets a ratio of the current with respect to the rotation speed as the index (phase adjuster 23F2 retrieves the phase angle arithmetical operation map 23E2 relative to the maximum output current arithmetically operated by the chopper control maximum output current arithmetical operation means and the rotational speed-See [0133]).
As to Claim 3, Muramatsu discloses the driving device according to claim 1, wherein the electric power converter (4B) includes a switching element (Qu-Qz), the voltage controller (23) controls the drive voltage applied to the electric motor by controlling on/off timing (21, 22) of the switching element of the electric power converter 
the phase adjuster (23F2) sets, as the index (γ), a value obtained by multiplying the ratio of the current (I) with respect to the rotation speed (N) with a duty ratio (23E4) of a command relating to the on/off timing of the switching element (See at least Fig.25 shows an index corresponding to different angles based on current to rotational speed characteristic in the chopper control with the duty ratios of the chopper control taken as parameters – See also [0129]-[0130] and [0132]).
As to Claim 4, Muramatsu discloses the driving device according to claim 1, wherein
the parameter setter (24) calculates a parameter corresponding to a time which is an inverse of the rotation speed as the speed information, and the phase adjuster sets the index using a value obtained by multiplying the current with the parameter corresponding to the time (See at least Fig.24 shows an index corresponding to different angles based on the combinations of the speed and the current – See also [0129]-[0130]).
As to Claim 5, Muramatsu discloses the driving device according to claim 1, comprising
an integrated circuit (7) in which the voltage controller, the parameter setter, and the phase adjuster are installed (Microprocessor – See [0048]).
As to Claim 6, Muramatsu discloses a driving system (See [0049]) comprising:
the driving device according to claim 1;
the electric power converter (4 – (4A, 4B); and

As to Claim 8, Muramatsu discloses the driving device according to claim 1, wherein
the phase adjuster (23F2) is configured to judge whether the phase of the drive voltage applied to the electric motor should be advanced or delayed based on the calculated index and to advance or delay the phase of the drive voltage by a predetermined phase shift amount based on a result of the judgement (Fig. 24 shows an index (γ) corresponds to different angles based on the combinations of the speed and the current and the predetermined shift is the difference between the two indexing values as shown in the figure- See at least [0129]-[0130]).
As to Claim 9, Muramatsu discloses the driving device according to claim 1, further comprising:
a position detector (Hu-Hw) configured to detect a position of a rotor of the electric motor based on at least one of an output of a sensor, a detected result of an induced voltage of the electric motor and a detected result of the current flowing in the electric motor (position sensors Hu to Hw may be provided that are constituted by hall ICs that detect a polarity of a magnetic pole of the magnet rotor relative to the armature coil of each phase of the magneto generator 1 and output detection signals having different levels depending on the polarity of the magnetic pole detected, and the drive control means may be comprised so that the phase of the no-load induced voltage of the armature coil is detected as the reference phase from detection signals hu to hw position sensors to determine the phase angle of the AC control voltage with respect to the reference phase- See [0112]).
As to Claim 10, Muramatsu discloses the driving device according to claim 1, wherein the phase adjuster is configured to control a phase difference of the current flowing in the electric motor with respect to an induced voltage of the electric motor by adjusting the phase of the drive voltage (The AC control voltage is an AC voltage having the same frequency as the induced voltage of the armature coil 11A, and the phase angle of the AC control voltage is changed to an advancing side or a lagging side with respect to a reference phase- See [0073]). 

Response to Arguments/Remarks
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GABRIEL AGARED/Patent Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846